Citation Nr: 0710738	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a left foot 
disorder.

3. Entitlement to service connection for a right leg 
disorder.

4. Entitlement to service connection for a lower back 
disorder.

5. Entitlement to a rating in excess of 20 percent for 
residuals of a left tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was certified to the 
Board by the Newark, New Jersey RO.  

Although the veteran requested a hearing before the Board, he 
failed to attend his January 2006 scheduled hearing.  His 
request for a Board hearing is considered withdrawn. 38 
C.F.R. § 20.704(d) (2006).

In March 2007, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age. 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A left knee disorder is not shown by competent medical 
evidence to have a nexus to service.

2.  A left foot disorder is not shown by competent medical 
evidence to have a nexus to service.

3.  A right leg disorder is not shown by competent medical 
evidence to have a nexus to service.

4.  A lower back disorder is not shown by competent medical 
evidence to have a nexus to service.

5. The veteran's residuals of a left tibia and fibula 
fracture are not manifested by malunion of the tibia and 
fibula with marked knee or ankle disability. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).
 
2.  A left foot disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.
 
3.  A right leg disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.
 
4.  A lower back disorder was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

5.  The criteria for a disability evaluation in excess of 20 
percent for residuals of fracture of the left tibia and 
fibula have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5261, 5262 
(2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, a VA letter in July 2003, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish an effective date for each of the claims 
presented, and a failure to explain how ratings are assigned 
for the remaining claims for which service connection is 
claimed. The claims were readjudicated in a July 2004 
statement of the case. The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities for which service 
connection was claimed is harmless because the claims are 
denied; likewise, the failure to provide notice of the type 
of evidence necessary to establish an effective date for the 
increased rating claim is harmless because that claim is 
denied, and any questions pertaining to these matters are 
moot.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Background

The service medical records reveal that the veteran suffered 
a comminuted fracture of his left tibia and fibula in a 
football game during service in 1944.  A plate was inserted 
in the left leg and the fracture healed.  There is no 
evidence of any complaints, injuries, treatment, or diagnoses 
pertaining to a chronic left knee, left foot, right leg, or a 
lower back disorder during service.  

In a March 1946 rating decision service connection was 
granted for residuals of fracture of the left tibia and 
fibula. A noncompensable rating was assigned from service 
separation.  This noncompensable rating remained in effect 
until the aforementioned September 2003 rating action.

A December 1946 X-ray revealed that the veteran's tibia and 
fibula fractures were well united.  

The veteran underwent a VA examination in August 2003.  The 
appellant was noted to be well developed in no acute pain and 
ambulated without assistive devices.  Regarding his left knee 
he noted a 6 month history of left knee problems.  He stated 
it was "just wear and tear and just from aging."  He had 
not tried any physical therapy, but took Motrin for 
discomfort.  He did not report any swelling, locking, or 
clicking of the left knee.  He admitted only to occasional 
weakness or giving way.   
The left knee revealed narrowing in the medial compartment 
with minimal patella spurring.  There was no evidence of 
effusion or fractures.  Range of motion of the left knee was 
to 122 degrees active with pain and 130 degrees passive.  The 
left knee's stability was intact.

While the veteran reported bilateral foot problems he noted 
that he had polio as a child and had a deformed right arch.  
He attributed any pain on walking to pre-service right foot 
polio.  X-rays of the ankles revealed no evidence of 
fractures, or dislocations.  Mortises were well maintained, 
with no lytic or blastic abnormalities.   

Regarding his lower back complaints, the veteran noted that 
he had arthritis in the back.  He had low back pain for a 
year subsequent to a September 2002 automobile accident.  The 
veteran was noted to ambulate without any assistive devices.  

The examiner opined that the veteran had degenerative joint 
disease of the knees, left foot, and lumbar spine which was 
due to the aging process and was not due to service.  In 
addition the lumbar spine was aggravated by a September 2002 
automobile accident. The veteran also had right foot 
arthralgia but without radiographic evidence of degenerative 
joint disease.  

I. Service connection claims

The veteran argues that he suffers from a left knee, left 
foot, right leg, and a lower back disorder due to incidents 
or injuries sustained while in military service, or as 
secondary to his service connected residuals of a left leg 
fracture.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
In this case, there is no competent evidence submitted 
showing that the veteran currently suffers from a left knee, 
left foot, right leg, or a lower back disorder due to 
incidents or injuries sustained while in military service, or 
as secondary to his service connected residuals of a left leg 
fracture.  Indeed, in August 2003, a VA examiner found no 
relationship with any current left knee, left foot, right 
leg, or lower back disorder and service.  Instead he 
attributed these conditions to degenerative joint disease and 
the aging process.  In addition the examiner found that the 
veteran's lower back disorder was aggravated in September 
2002 by an automobile accident.    
 
None of the competent medical evidence of record indicates 
that any current left knee, left foot, right leg, or a lower 
back disorder is related to in-service activities. Hence, the 
Board concludes that the preponderance of the evidence is 
against finding a link between any current left knee, left 
foot, right leg, or a lower back disability and the 
appellant's active duty service. Consequently, the claims are 
denied.
 
Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 II.  Increased ratings
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a left tibia and 
fibula fracture are 
rated, in part, based on limitation of motion. In such cases, 
the Board must consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
swelling, incoordination, pain on movement, and deformity or 
atrophy of disuse. A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  A marked knee 
or ankle disability warrants a 30 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 30 degrees warrants a 20 percent rating is 
warranted; and, limitation of flexion to 15 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 15 
degrees, a 20 percent rating is assignable; and where 
extension is limited to 20 degrees a 30 percent rating is 
assignable. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, a marked limitation of ankle 
motion warrants a 20 percent evaluation. C.F.R. § 4.71a.  
This is the maximum available rating under this code.  

The examiner in the August 2003 VA examination noted no 
effusion of the left knee.  Range of motion was to 122 
degrees active, and 130 degrees passive.  Ligamentous 
stability was intact to 0 and 30 degrees flexion.  X-rays of 
the left ankle revealed a well maintained ankle mortise and 
no evidence of fracture.  The veteran was able to ambulate 
without assistive devices, and he could transfer 
independently from sitting to standing and to the examining 
table.  He reported only occasional weakness or giving way, 
and no flare- ups or interference with his daily activities.  
As a higher 30 percent rating requires malunion of the tibia 
and fibula with marked knee or ankle disability, the Board 
finds that the objective evidence does not support a rating 
in excess of 20 percent. 38 C.F.R. § 4.71a.

The Board further finds that a higher evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted. There is no objective evidence showing that this 
service connected disorder causes additional functional loss 
due to pain, weakness, fatigue, or any other symptom to a 
degree that would support a rating in excess of 20 percent 
under the knee or ankle codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261, 5271 (2005).

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for a left foot disorder.

Entitlement to service connection for a right leg disorder.

Entitlement to service connection for a lower back disorder.

Entitlement to a rating in excess of 20 percent for residuals 
of a left tibia and fibula disorder is denied.



____________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


